DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant states that this application is a continuation of the prior-filed application.  A continuation application cannot include new matter.  Applicant is required to delete the benefit claim or change the relationship (continuation) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Independent claim 8 includes the limitations of a diesel exhaust fluid (DEF) doser upstream of the close coupled SCR unit and a diesel exhaust fluid (DEF) doser between the close coupled SCR unit and the DOC unit.  Claim 14 depends from claim 8 and includes the limitation of a DEF doser between the DOC unit and the downstream SCR unit.  Thus, claim 14 includes three DEF dosers.
However, the subject specification only provides support for two DEF dosers.  The subject specification at page 8, lines 8 – 13 discloses “For example, EAS illustrated in FIG. 1C includes first DEF doser 114, upstream SCR unit 112, a reductant source 117 downstream of the upstream SCR unit 112, diesel oxidation catalyst unit 96, diesel particulate filter 100, second DEF doser 102 and downstream SCR unit 104. In alternative embodiments, second DEF doser 102 is provided between the close coupled, upstream SCR unit 112 and the DPF 100 or between the close coupled, upstream SCR unit 112 and the DOC 96”.  
This portion of the specification and Figure 1C disclose that the system includes a first DEF doser 114 upstream of the close coupled SCR unit 112 and a second DEF doser 102 which is between the closed coupled SCR unit 112 and the downstream SCR unit 104.  Additionally, this portion of the specification discloses that in an alternative embodiment that the second DEF doser 102 is provided either between the close coupled, upstream SCR unit 112 and the DPF 100 or between the close coupled, upstream SCR unit 112 and the DOC 96.  It is clear that it is the location of the second DEF doser 102 that is changed in the alternative embodiment, and the alternative embodiment does not include a third DEF doser in addition to the first and second DEF dosers 114, 102.
It is noted that the DEF injector (DEF) shown in Figure 1C between SCR 112 and DOC 96 was added to Figure 1C during prosecution of parent application 17/002,505 in response to an objection to the Figures, as the subject matter of claim 9 (the diesel exhaust fluid doser between the close coupled SCR unit and the downstream SCR unit is between the close coupled SCR unit and the DPF) and claim 10 (the diesel exhaust fluid doser between the close coupled SCR unit and the DPF is between the close coupled SCR unit and the DOC) were not shown in the Figures. 
Independent claim 8 of application 17/002,505 as filed included the limitations of a diesel exhaust fluid doser upstream of the close coupled SCR unit and a diesel exhaust fluid doser between the close coupled SCR unit and the downstream SCR unit.  Claims 9 depended from claim 8 and claim 10 depended from claim 9, and claims 9 and 10 merely further defined the location of the diesel exhaust fluid doser between the close coupled SCR unit and the downstream SCR unit, and did not introduce a third diesel exhaust fluid doser to the claims.  
Thus, the DEF injector (DEF) shown in Figure 1C between SCR 112 and DOC 96 is not a third DEF injector, and merely indicates an alternate location for the second DEF injector 102.
Accordingly, application 17/002,505 does not provide support for a diesel exhaust fluid doser between the close coupled SCR unit and the DOC unit (claim 8) AND a DEF doser between the DOC unit and the downstream SCR unit (claim 14).  
Thus, claim 14 includes new matter.
If the applicant were to instead amend the claims to remove the new matter from claims 8 and 14, the Office suggests amending Figure 1C to indicate that the DEF injector (DEF) shown in Figure 1C between SCR 112 and DOC 96 is not a unique DEF injector but an alternate placement of DEF injector 102.
Additionally, claim 12 includes the limitation of a NOx sensor between the DOC unit and the downstream SCR unit.  However, the subject specification fails to provide support for a NOx sensor at this location.
Accordingly, claim 12 also includes new matter.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for a DEF doser between the DOC unit and the downstream SCR unit (claim 14) in addition to a diesel exhaust fluid doser between the close coupled SCR unit and the DOC unit (claim 8). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the NOx sensor between the DOC unit and the downstream SCR unit (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  The word “catalysitc” at line 2 should be replaced with “catalytic”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The word “fluid” should be inserted after “exhaust” at line 5.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a thermal input device” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
thermal input device – an electric heater (page 9, lines 2 - 6)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "upstream of the DOC" at line 4.  There is insufficient antecedent basis for “the DOC” in the claim.  It is not clear if the DOC was intended to be introduced into the claim, or if “the DOC” was intended to be “the DPF”, which was previously introduced in claim 1.  For examination purposes, “the DOC” will be interpreted as “a DOC which is upstream of the DPF”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  7 – 11 and 13 - 18 of U.S. Patent No. US 11,181,026 B1. Specifically, claim 1 is rejected over claim 1, claim 1 is rejected over claim 11, claim 2 is rejected over claim 7, claim 2 is rejected over claim 15, claim 3 is rejected over claim 8, claim 3 is rejected over claim 16, claim 4 is rejected over claim 9, claim 4 is rejected over claim 17, claim 5 is rejected over claim 13, claim 6 is rejected over claim 14, claim 7 is rejected over claim 10, claim 7 is rejected over claim 18, claim 8 is rejected over claim 8, and claim 8 is rejected over claim 16.  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1 – 8 of the present application are included in claims 1, 7 – 11 and 13 - 18 of the issued patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (U.S. Patent Application Publication No. US 2018/0080359 A1) in view of Gonze et al. (U.S. Patent Application Publication No. US 2011/0000194 A1).

    PNG
    media_image1.png
    261
    975
    media_image1.png
    Greyscale

Regarding claim 8, Price discloses an emissions aftertreatment system (EAS) comprising a close coupled selective catalytic reduction (SCR) unit (60 – closest to the engine) (Figure 17; paragraph [0072]); a diesel exhaust fluid doser (40) upstream of the close coupled SCR unit (60 – closest to the engine) (Figure 17; paragraph [0128]); a diesel oxidation catalyst (DOC) unit (30), diesel particulate filter (DPF) unit (50) and downstream SCR unit (60 – downstream of the scDPF 50) downstream of the close coupled SCR unit (60 – closest to the engine) (Figure 17; paragraph [0072]); a diesel exhaust fluid doser (40) between the close coupled SCR unit (60 – closest to the engine) and the DPF unit (50) (Figure 17; paragraph [0129]); and a reductant doser (80) between the close coupled SCR unit (60 – closest to the engine) and the DOC unit (30) (Figure 17; paragraphs [0072] and [0121]).
Price discloses the claimed invention except for a NOx sensor upstream of the close coupled SCR unit, a thermal input device between the diesel exhaust doser and the close coupled SCR unit, and the diesel exhaust fluid doser between the close coupled SCR unit and the DOC unit.
Gonze is directed to an exhaust aftertreatment system.  Gonze specifically discloses a NOx sensor (70-1) upstream of SCR unit (56) (Figure 1; paragraph [0033]), and a thermal input device (58) between the diesel exhaust doser (68) and the SCR unit (56) (Figure 1; paragraphs [0022] and [0033]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Price to include a thermal input device between the diesel exhaust doser and the close coupled SCR unit as taught by Gonze, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Gonze, it is well known to include a thermal input device between the diesel exhaust doser and the SCR unit to ensure that the SCR unit is at a temperature above the light off temperature (paragraph [0023]) and to assist with regeneration of the DPF (paragraphs [0015] and [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include a thermal input device between the diesel exhaust doser and the close coupled SCR unit as taught by Gonze, as such a modification would ensure that the SCR unit is at a temperature above the light off temperature to allow for efficient operation of the SCR unit, and provide an elevated temperature to the DPF to assist with regeneration of the DPF.
Further, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Price to include a NOx sensor upstream of the close coupled SCR unit as taught by Gonze, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Gonze, it is well known for an exhaust system to include a NOx sensor upstream of the SCR unit so that the system may determine the amount of reducing agent to inject into the exhaust gas based on the NOx signal levels (paragraph [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include a NOx sensor upstream of the close coupled SCR unit as taught by Gonze, as such a modification would ensure that an appropriate amount of DEF to reduce NOx is injected into the exhaust system, and to avoid inserted excess DEF which would slip past the SCR unit and be exhausted into the atmosphere. 
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the diesel exhaust fluid doser (40) between the close coupled SCR unit (60) and the DPF (50) to be between the close coupled SCR unit (60) and the DOC (30), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, the results of such a rearrangement would have been predictable, namely, an improved mixing and vaporization of the DEF within the exhaust stream by the DOC, which would result in improved performance of the downstream SCR (60).
Regarding claim 9, Price further discloses wherein the reductant is a hydrocarbon (paragraph [0121]).
	Regarding claim 10, Price further discloses wherein the hydrocarbon is diesel fuel (paragraph [0121]).

Claims 8 – 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Udd et al. (U.S. Patent Application Publication No. US 2014/0363358 A1) in view of Gonze et al. (U.S. Patent Application Publication No. US 2011/0000194 A1) and further in view of Ren et al. (U.S. Patent No. US 8,778,290 B1).


    PNG
    media_image2.png
    573
    975
    media_image2.png
    Greyscale

Regarding claim 8, Udd discloses an emissions aftertreatment system (EAS) comprising a close coupled selective catalytic reduction (SCR) unit (10) (Figure 1; paragraph [0053]); an NOx sensor (20) upstream of the close coupled SCR unit (10) (Figure 1; paragraph [0061]); a diesel exhaust fluid doser (44) upstream of the close coupled SCR unit (10) (Figure 1; paragraph [0054]); a diesel oxidation catalyst (DOC) unit (12), diesel particulate filter (DPF) unit (14) and downstream SCR unit (16) downstream of the close coupled SCR unit (10) (Figure 1; paragraph [0053]); a diesel exhaust fluid doser (64) between the close coupled SCR unit (10) and the downstream SCR unit (16) (Figure 1; paragraph [0059]); and a reductant doser (70) between the close coupled SCR unit (10) and the DOC unit (12) (Figure 1; paragraph [0060]).
Udd discloses the claimed invention except for a thermal input device between the diesel exhaust doser and the close coupled SCR unit, and the diesel exhaust fluid doser between the close coupled SCR unit and the DOC unit.
Gonze is directed to an exhaust aftertreatment system.  Gonze specifically discloses a thermal input device (58) between the diesel exhaust doser (68) and the SCR unit (56) (Figure 1; paragraphs [0022] and [0033]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udd to include a thermal input device between the diesel exhaust doser and the close coupled SCR unit as taught by Gonze, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Gonze, it is well known to include a thermal input device between the diesel exhaust doser and the SCR unit to ensure that the SCR unit is at a temperature above the light off temperature (paragraph [0023]) and to assist with regeneration of the DPF (paragraphs [0015] and [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udd to include a thermal input device between the diesel exhaust doser and the close coupled SCR unit as taught by Gonze, as such a modification would ensure that the SCR unit is at a temperature above the light off temperature to allow for efficient operation of the SCR unit, and provide an elevated temperature to the DPF to assist with regeneration of the DPF.
Ren is directed to an exhaust aftertreatment system.  Ren specifically discloses wherein a diesel exhaust fluid doser (58) is upstream of a DOC (26), DPF (30) and an SCR (28) (Figure 1; column 2, line 62 – column 3, line 17; column 3, line 62 – column 4, line 9).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udd such that the diesel exhaust fluid doser between the close coupled SCR unit and the downstream SCR unit is between the close coupled SCR unit and the DOC unit as taught by Ren, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Ren, it is well known for a diesel exhaust fluid doser to be upstream of a DOC, DPF and SCR.  Further, as noted above, Udd discloses a DOC (12) and DPF (14) upstream of diesel exhaust fluid doser (64) which is upstream of SCR (16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udd such that the diesel exhaust fluid doser between the close coupled SCR unit and the downstream SCR unit is between the close coupled SCR unit and the DOC unit as taught by Ren, as such a modification is merely rearranging the DEF doser (64) from its current location between DPF (14) and SCR (16) to a location upstream of the DOC (12) and DPF (14), and the results of such a modification would have been predictable, namely, an improved mixing and vaporization of the DEF within the exhaust stream by the DOC, which would result in improved performance of the SCR (16).
Regarding claim 11, Udd further discloses wherein the reductant doser (70) doses a hydrocarbon (paragraph [0060]).
	Regarding claim 12, Udd further discloses wherein the hydrocarbon is diesel fuel (paragraph [0060]).
	Regarding claim 13, Udd further discloses a NOx sensor (28) downstream of the downstream SCR unit (16) (Figure 1; paragraph [0061]).
Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Gonze as applied to claim 8 above, and further in view of Johansson et al. (U.S. Patent Application Publication No. US 2019/0345861 A1).
Regarding claim 11, Price discloses the claimed invention except for a NOx sensor between the close coupled SCR unit and the DOC unit.
Johansson is directed to an exhaust aftertreatment system.  Johansson specifically discloses an exhaust aftertreatment system comprising a close coupled selective catalytic reduction (SCR) unit (231) (Figure 2b; paragraph [0107]); an NOx sensor (263) upstream of the close coupled SCR unit (231) (Figure 2b; paragraph [0012]); a diesel exhaust fluid doser (271) upstream of the close coupled SCR unit (231) (Figure 2b; paragraph [0107]); a diesel oxidation catalyst (DOC) unit (212), diesel particulate filter (DPF) unit (220) and downstream SCR unit (232) downstream of the close coupled SCR unit (231) (Figure 2b; paragraphs [0107] – [0111]); a NOx sensor (265) between the close coupled SCR unit (231) and the DOC unit (212) (Figure 2b; paragraph [0112]); an NOx sensor between the DOC unit (212) and the downstream SCR unit (232) (Figure 2b; paragraph [0112]); and a NOx sensor (267) downstream of the downstream SCR unit (232) (Figure 2b; paragraph [0112]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Price to include a NOx sensor between the close coupled SCR unit and the DOC unit as taught by Johansson, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Johansson, it is well known for an exhaust aftertreatment system to include a NOx sensor between a close coupled SCR unit and a DOC unit.  Further, as noted above, Price discloses a DOC unit (30) downstream of the close coupled SCR unit (60 – closest to the engine) (Figure 17; paragraph [0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include a NOx sensor between the close coupled SCR unit and the DOC unit as taught by Johansson, as such a modification would provide NOx exhaust information downstream of the close coupled SCR unit such that the SCR efficiency could be determined, and the amounts of DEF injected into the exhaust stream upstream of the close coupled SCR unit could be adjusted accordingly.
Regarding claim 12, Price discloses the claimed invention except for a NOx sensor between the DOC unit and the downstream SCR unit.
Johansson is directed to an exhaust aftertreatment system.  Johansson specifically discloses an exhaust aftertreatment system comprising a close coupled selective catalytic reduction (SCR) unit (231) (Figure 2b; paragraph [0107]); an NOx sensor (263) upstream of the close coupled SCR unit (231) (Figure 2b; paragraph [0012]); a diesel exhaust fluid doser (271) upstream of the close coupled SCR unit (231) (Figure 2b; paragraph [0107]); a diesel oxidation catalyst (DOC) unit (212), diesel particulate filter (DPF) unit (220) and downstream SCR unit (232) downstream of the close coupled SCR unit (231) (Figure 2b; paragraphs [0107] – [0111]); a NOx sensor (265) between the close coupled SCR unit (231) and the DOC unit (212) (Figure 2b; paragraph [0112]); an NOx sensor between the DOC unit (212) and the downstream SCR unit (232) (Figure 2b; paragraph [0112]); and a NOx sensor (267) downstream of the downstream SCR unit (232) (Figure 2b; paragraph [0112]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Price to include a NOx sensor between the DOC unit and the downstream SCR unit as taught by Johansson, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Johansson, it is well known for an exhaust aftertreatment system to include a NOx sensor between a DOC unit and a downstream SCR unit.  Further, as noted above, Price discloses a DOC unit (30) upstream of the downstream SCR unit (60 - downstream of the scDPF 50) (Figure 17; paragraph [0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include a NOx sensor between the DOC unit and the downstream SCR unit as taught by Johansson, as such a modification would provide NOx exhaust information upstream of the downstream SCR unit such that the SCR efficiency could be determined, and the amounts of DEF injected into the exhaust stream upstream of the downstream SCR unit could be adjusted accordingly.
Regarding claim 13, Price discloses the claimed invention except for a NOx sensor downstream of the downstream SCR unit.
Johansson is directed to an exhaust aftertreatment system.  Johansson specifically discloses an exhaust aftertreatment system comprising a close coupled selective catalytic reduction (SCR) unit (231) (Figure 2b; paragraph [0107]); an NOx sensor (263) upstream of the close coupled SCR unit (231) (Figure 2b; paragraph [0012]); a diesel exhaust fluid doser (271) upstream of the close coupled SCR unit (231) (Figure 2b; paragraph [0107]); a diesel oxidation catalyst (DOC) unit (212), diesel particulate filter (DPF) unit (220) and downstream SCR unit (232) downstream of the close coupled SCR unit (231) (Figure 2b; paragraphs [0107] – [0111]); a NOx sensor (265) between the close coupled SCR unit (231) and the DOC unit (212) (Figure 2b; paragraph [0112]); an NOx sensor between the DOC unit (212) and the downstream SCR unit (232) (Figure 2b; paragraph [0112]); and a NOx sensor (267) downstream of the downstream SCR unit (232) (Figure 2b; paragraph [0112]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Price to include a NOx sensor downstream of the downstream SCR unit as taught by Johansson, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Johansson, it is well known for an exhaust aftertreatment system to include a NOx sensor downstream of a downstream SCR unit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Price to include a NOx sensor downstream of the downstream SCR unit as taught by Johansson, as such a modification would provide NOx exhaust information downstream of the downstream SCR unit such that the SCR efficiency could be determined, and the amounts of DEF injected into the exhaust stream upstream of the downstream SCR unit could be adjusted accordingly.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Udd et al. in view of Gonze et al. in view of Ren et al. as applied to claim 8 above and further in view of Johansson.
Regarding claim 11, Udd discloses the claimed invention except for a NOx sensor between the close coupled SCR unit and the DOC unit.
Johansson is directed to an exhaust aftertreatment system.  Johansson specifically discloses an exhaust aftertreatment system comprising a close coupled selective catalytic reduction (SCR) unit (231) (Figure 2b; paragraph [0107]); an NOx sensor (263) upstream of the close coupled SCR unit (231) (Figure 2b; paragraph [0012]); a diesel exhaust fluid doser (271) upstream of the close coupled SCR unit (231) (Figure 2b; paragraph [0107]); a diesel oxidation catalyst (DOC) unit (212), diesel particulate filter (DPF) unit (220) and downstream SCR unit (232) downstream of the close coupled SCR unit (231) (Figure 2b; paragraphs [0107] – [0111]); a NOx sensor (265) between the close coupled SCR unit (231) and the DOC unit (212) (Figure 2b; paragraph [0112]); an NOx sensor between the DOC unit (212) and the downstream SCR unit (232) (Figure 2b; paragraph [0112]); and a NOx sensor (267) downstream of the downstream SCR unit (232) (Figure 2b; paragraph [0112]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udd to include a NOx sensor between the close coupled SCR unit and the DOC unit as taught by Johansson, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Johansson, it is well known for an exhaust aftertreatment system to include a NOx sensor between a close coupled SCR unit and a DOC unit.  Further, as noted above, Udd discloses a DOC unit (12) downstream of the close coupled SCR unit (10) (Figure 1; paragraph [0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udd to include a NOx sensor between the close coupled SCR unit and the DOC unit as taught by Johansson, as such a modification would provide NOx exhaust information downstream of the close coupled SCR unit such that the SCR efficiency could be determined, and the amounts of DEF injected into the exhaust stream upstream of the close coupled SCR unit could be adjusted accordingly.
Regarding claim 12, Udd discloses the claimed invention except for a NOx sensor between the DOC unit and the downstream SCR unit.
Johansson is directed to an exhaust aftertreatment system.  Johansson specifically discloses an exhaust aftertreatment system comprising a close coupled selective catalytic reduction (SCR) unit (231) (Figure 2b; paragraph [0107]); an NOx sensor (263) upstream of the close coupled SCR unit (231) (Figure 2b; paragraph [0012]); a diesel exhaust fluid doser (271) upstream of the close coupled SCR unit (231) (Figure 2b; paragraph [0107]); a diesel oxidation catalyst (DOC) unit (212), diesel particulate filter (DPF) unit (220) and downstream SCR unit (232) downstream of the close coupled SCR unit (231) (Figure 2b; paragraphs [0107] – [0111]); a NOx sensor (265) between the close coupled SCR unit (231) and the DOC unit (212) (Figure 2b; paragraph [0112]); an NOx sensor between the DOC unit (212) and the downstream SCR unit (232) (Figure 2b; paragraph [0112]); and a NOx sensor (267) downstream of the downstream SCR unit (232) (Figure 2b; paragraph [0112]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Udd to include a NOx sensor between the DOC unit and the downstream SCR unit as taught by Johansson, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Johansson, it is well known for an exhaust aftertreatment system to include a NOx sensor between a DOC unit and a downstream SCR unit.  Further, as noted above, Udd discloses a DOC unit (12) upstream of the downstream SCR unit (16) (Figure 1; paragraph [0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Udd to include a NOx sensor between the DOC unit and the downstream SCR unit as taught by Johansson, as such a modification would provide NOx exhaust information upstream of the downstream SCR unit such that the SCR efficiency could be determined, and the amounts of DEF injected into the exhaust stream upstream of the downstream SCR unit could be adjusted accordingly.

Allowable Subject Matter
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: Dependent claim 14 is allowable because none of the cited references either alone or in combination disclose the combination of limitations as claimed.  Specifically, the references fail to disclose an exhaust aftertreatment system comprising a close coupled selective catalytic reduction (SCR) unit, a diesel oxidation catalyst (DOC) unit, diesel particulate filter (DPF) unit and downstream SCR unit downstream of the close coupled SCR unit, that further comprises both a diesel exhaust fluid doser between the close coupled SCR unit and the DOC unit and a DEF doser between the DOC unit and the downstream SCR unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Accordingly, claims 1 – 13 are rejected, and claim 14 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746